DETAILED ACTION
This action is responsive to the following communications: the Application filed September 03, 2020, and the information disclosure statement (IDS) filed September 03, 2020.
Claims 1-20 are pending. Claims 1, 7, 10 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FRANCE 1909892, filed on 09/09/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 03, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Baek (US 2020/0294564) in view of e.g., Lin et al. (US 2018/0102163).
Regarding independent claims 1, 7, 10 and 14, Baek teaches a method, comprising: 
adjusting a read threshold voltage of bitlines coupled to memory points of a memory circuit (see FIGS 1 and 4), by: 
setting the read threshold voltage to a first value (FIG. 4: VthL, and para. 0046: a determination threshold VthL for the L level); 
reading second data from the memory points (FIGS. 1 and 4: DBL); 
comparing the second data to the first data (para. 0046: … compares the potential of the dummy bit line DBL and the determination threshold VthL with a comparator …, (because, VthL is determined by reading claimed the first data)); and 
decreasing the read threshold voltage by a second value in response to a comparison error of one of the second data with the corresponding first data (FIG. 4: BLt, i.e., timing t3 decreased by lower (decreasing) DBL and VthL, and, see para. 0048).
Baek does not explicitly disclose writing first data in the memory points.
However, Baek discloses comparing the first data with a second data in FIGS. 1, 4 and para. 0046. Data comparison in memory system is done by data reading, and 
For support, of the above asserted facts, see for example, Lin et al. (US 2018/0102163), e.g., FIG. 8 along with FIGS. 3-4 and accompanying disclosure, i.e., writing data and reading data bits for comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used as configuration in writing followed by reading data bits because these conventional technology are well established in the art of the memory devices.
Regarding claims 2-3 and 15-16, Baek and Lin et al., as combined, teach the limitations of claims 1 and 14, respectively.
	Further, the first data are written in a row of the memory points; and the first data are written successively in all of a plurality of rows of the memory points of the memory are well-known technology for data writing in a memory system.
	For support, see for example, Lin’s e.g., FIG. 2 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Lin et al. for the same purpose of performing conventional memory data writing technology.
Regarding claims 4 and 17, Baek and Lin et al., as combined, teach the limitations of claims 1 and 14, respectively.
	Further, the first data are successively equal to the following data: a series of binary "0"; an alternation of binary "0" and "1"; an alternation of binary "1" and "0"; and a succession of binary "1" is well-known technology for data writing in a memory system.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Lin et al. for the same purpose of performing conventional memory data writing technology.
Regarding claims 5, 13 and 18, Baek and Lin et al., as combined, teach the limitations of claims 1, 10 and 14, respectively.
Lin et al. further teach initiating an adjustment phase, prior to the adjusting the read threshold voltage, in response to an adjustment signal having a first state; and ending the adjustment phase, after the adjusting the read threshold voltage, in response to the adjustment signal having a second state different from the first state (see FIGS. 4A and 4B, and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Lin et al. for the same purpose of performing improved memory data read operation.
Regarding claim 6, Baek and Lin et al., as combined, teach the limitations of claim 1.
Baek further teach the decreasing the read threshold voltage includes increasing a margin between the read threshold voltage and a high state voltage (e.g., FIG. 4 and accompanying disclosure).
Further, the limitation(s) of claim 6 is a well-known technology in a read assist circuit area.
Regarding claims 8-9, 12 and 19, Baek and Lin et al., as combined, teach the limitations of claims 7, 10 and 14, respectively.
Lin et al. further teach the adjusting the read threshold voltage includes decreasing the read threshold voltage; and the adjusting the read threshold voltage includes increasing a margin between the read threshold voltage and a high state voltage (see FIGS. 4A and 4B, and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Lin et al. for the same purpose of performing improved memory data read operation.
Regarding claims 11 and 20, Baek and Lin et al., as combined, teach the limitations of claims 10 and 14, respectively.
Baek and Lin et al. do not explicitly disclose the memory points are latches.
However, storing a location of memory cell is a well-known technology for a type of static random access memory for its purpose.
For support, of the above asserted facts, see for example, Russell et al. (US 2010/0128541), e.g., para. 0013:  … The locations of memory cells having inadequate read margins and/or write margins for reliable access operations are stored …
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used as configuration random access memory in storing memory location because these conventional technology are well established in the art of the memory devices.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825